Exhibit 10.37

February 4, 2009

Mr. Herb Henkel

28881 Girard Terrace

Naples, FL 34110

 

RE:    Ingersoll-Rand Company    Elected Officers Supplemental Program II

Dear Mr. Herb:

In furtherance of the approvals from the Board of Directors of Ingersoll-Rand
Company Limited (“Board”) and the Compensation Committee of the Board
(“Compensation Committee”) during their meetings held on February 4, 2009, and
pursuant to Sections 8.1 and 8.6 of the Ingersoll-Rand Company Elected Officer
Supplemental Program II (“Plan”), the Board and the Compensation Committee
hereby amend the Plan with respect to your benefits thereunder to provide that,
notwithstanding any other provision of the Plan, the interest rate that shall be
used for purposes of determining the “Actuarial Equivalent” lump sum amount of
your benefit under Section 3.1(a) of the Plan shall be the interest rate
specified in Section 1.1 of the Plan that would have been used if you had
retired in February 2009. The effect of this amendment is to assure that your
benefit under the Plan will not be increased or decreased by reason of interest
rate changes between now and the actual date of your retirement.

All benefits payable under the Plan, including any additional benefit payable to
you as a result of this amendment to the Plan, will be subject to the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended.
This amendment will not affect the amount of the benefit payable to you under
the Ingersoll-Rand Company Elected Officer Program (EOSP I), which is not
subject to Section 409A. The frozen EOSP I benefit will offset the benefit
payable to you under the Plan.

 

Very truly yours,

/s/ Patricia Nachtigal

Patricia Nachtigal Senior Vice President and General Counsel

 

cc:   Marcia Avedon   Jeff Blair

 

Accepted:    

/s/ Herbert Henkel

   

02/19/09

Herbert Henkel     Date